In an action to recover sums due under an insurance policy and to recover damages for defamation, the defendant appeals from an order of the Supreme Court, Kings County (Held, J.), dated May 31, 1991, which denied the defendant’s motion to dismiss the plaintiff’s fourth cause of action.
Ordered that the order is reversed, on the law, with costs, and the defendant’s motion to dismiss the plaintiff’s fourth cause of action is granted.
Since the plaintiff failed to set forth the particular words complained of in his complaint, his fourth cause of action for defamation should have been dismissed (see, CPLR 3016 [a]; Erlitz v Segal, Liling & Erlitz, 142 AD2d 710; Belvision Inc. v M&G Elees., 134 AD2d 313; Lexow & Jenkins v Hertz Commercial Leasing Corp., 122 AD2d 25). Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.